Case 2:19-cv-05997-DSF-PVC Document 84 Filed 08/10/20 Page 1 of 1 Page ID #:276



   1

   2

   3
                                                                       JS-6
   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11   ROBERT ROMAN, AKA ADRIAN                    Case No. CV 19-5997 DSF (PVC)
       ARTHUR BARELA,
  12
                          Plaintiff,
  13                                                           JUDGMENT
             v.
  14
       LOS ANGELES SHERIFF’S
  15   DEPARTMENT, et al.,
  16                      Defendants.
  17

  18         Pursuant to the Court’s Order Accepting Findings, Conclusions and
  19   Recommendations of United States Magistrate Judge,
  20

  21         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
  22   prejudice.
  23

  24   DATED: August 10, 2020
  25                                          Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
  26

  27

  28
